DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on May 18th, 2021 have been entered and accepted.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 – 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Harada (JPH08281691A, using the attached English translation) in view of Matsuo (JPH06155509A, using the attached English translation).
Regarding claim 1, Harada discloses a method of manufacturing a resin pipe, the resin pipe being manufactured by injecting resin that is molten into a cavity formed in a mold of a two-part type (Para.10), and by subsequently injecting an assist material (gas) into the cavity and curing the resin that is injected (Para. 10), the method comprising steps of: forming a holding portion in an area of the mold cavity such that the holding portion has having a diameter larger than that of other parts of the cavity and is in communication with the other parts of the cavity (Para. 19; Fig. 1); fitting, to the holding portion, an insert member (ref. #71) having a hollow cylindrical shape (Para. 32 – specifying the specific shape would have been obvious to one of ordinary skill in the art as a change of shape limitation) closing the mold and injecting the resin that is molten into the cavity to form a pipe body (Para. 10) and to integrate the resin that is cured and the insert member, wherein a portion of the pipe body is disposed inside of the insert member, and wherein the insert member is joined to the pipe body and becomes an integral part of the resin pipe (Para. 32 discloses the insert member becoming an integral part of the resin pipe as this limitation is a natural result of insert molding). However, Harada does not disclose the manufactured resin pipe comprising an annular groove formed on an outer circumferential surface thereof.
Yet in a similar field of endeavor, Matsuo discloses a method for manufacturing a plastic tubular body (Para. 1) with an annular grove formed on the outer circumferential surface (ref. #2a; Fig. 1; Fig. 2), formed by an annular groove on an insert (ref. #13a; Para. 13). It would have been 
Regarding claim 3, Harada in view of Matsuo teaches the invention disclosed in claim 1, as described above. Furthermore, Harada discloses the insert member is made of resin (Para. 32). 
Regarding claim 4, Harada in view of Matsuo teaches the invention disclosed in claim 3, as described above. Furthermore, Harada discloses that the resin used depends on its suitability for gas assisted injection molding (Para. 33), so it would have been obvious to one of ordinary skill in the art to specify the insert member is formed of an identical type of resin to the resin injected into the cavity.
Regarding claim 5, Harada in view of Matsuo teaches the invention disclosed in claim 1, as described above. Furthermore, Harada discloses the insert member is made of metal (Para. 32). 
Regarding claim 9, Harada in view of Matsuo teaches the invention disclosed in claim 1, as described above. Furthermore, Harada discloses a resin pipe (ref. #10). 

Claims 2 and 6 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Harada and Matsuo as applied to claim 1 above, and further in view of Aizawa (US 2017/0320247).
Regarding claim 2, Harada in view of Matsuo teaches the invention of claim 1, as described above. However, these references do not teach an insert member with a surface treatment layer having a surface roughness rougher than the other portions of the insert member.

It would have been obvious to one of ordinary skill in the art to modify the invention disclosed by Harada and Matsuo by modifying the insert member to have an inner surface treatment layer whit ha higher surface roughness. One would be motivated to make this modification to achieve high airtightness in the mold when forming the resin pipe (Aizawa – Para. 48).
Regarding claim 6, Harada in view of Matsuo and Aizawa teaches the invention disclosed in claim 2, as described above. Furthermore, Harada discloses the insert member is made of resin (Para. 32). 
Regarding claim 7, Harada in view of Matsuo and Aizawa teaches the invention disclosed in claim 6, as described above. Furthermore, Harada discloses that the resin used depends on its suitability for gas assisted injection molding (Para. 33), so it would have been obvious to one of ordinary skill in the art to specify the insert member is formed of an identical type of resin to the resin injected into the cavity.
Regarding claim 8, Harada in view of Matsuo and Aizawa teaches the invention disclosed in claim 2, as described above. Furthermore, Harada discloses the insert member is made of metal (Para. 32). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743